                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                                     IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9    ALEXIS BRONSON and CRYSTAL                                            No. C 18-02300 WHA
                                                                         10    HARDIN, on behalf of themselves and all
                                                                               others similarly situated,
                                                                         11                                                                          ORDER ON
United States District Court




                                                                                                  Plaintiffs,                                        RECONSIDERATION
                               For the Northern District of California




                                                                         12       v.
                                                                         13    SAMSUNG ELECTRONICS AMERICA,
                                                                         14    INC. and SAMSUNG ELECTRONICS CO.,
                                                                               LTD.,
                                                                         15                       Defendants.
                                                                         16
                                                                         17
                                                                         18                Plaintiffs Alexis Bronson and Crystal Hardin move for leave to file a motion for

                                                                         19    reconsideration of an order which had resolved the parties’ most recent discovery dispute (Dkt.

                                                                         20    Nos. 125, 136). To the limited extent below stated, leave to file a motion for reconsideration is

                                                                         21    GRANTED.1

                                                                         22                In April 2019, plaintiffs filed a discovery letter brief (Dkt. No. 117). The parties disputed

                                                                         23    whether plaintiffs were entitled to discovery related to: all models of Samsung plasma televisions,

                                                                         24    the failure rate of the part in question (PDP assemblies), planning for the service of the plasma

                                                                         25    television, and warranty claims for the part. After defendants filed their response (Dkt. No. 119),

                                                                         26    an order issued limiting discovery to the two models of television purchased by the two plaintiffs

                                                                         27
                                                                                       1
                                                                                         Plaintiffs moved for reconsideration (Dkt. No. 125). In their opposition to the motion, defendants
                                                                         28   noted that plaintiffs had not complied with local rule 7-9(a) that leave must be sought before a motion for
                                                                              reconsideration can be considered (Dkt. No. 134). Plaintiffs thereafter moved for leave to file the motion for
                                                                              reconsideration (Dkt. No. 136). This form of retroactive maneuvering is extremely disfavored. Both parties
                                                                              must comply with the local rules and the Court’s standing orders in future filings.
                                                                          1   because plaintiffs had no standing or distinct enough interest in other television models. The
                                                                          2   order also required defendants to produce all documents that summarize, describe, or refer to how
                                                                          3   Samsung or its distributors in the United States intended to comply with the statute in question
                                                                          4   (Section 1793.03(b)) and all warranty claims for the same part that failed in plaintiffs’ televisions
                                                                          5   going back four years before the original complaint had been filed (April 2014) (Dkt. No. 120).
                                                                          6           Unsatisfied with this resolution, plaintiffs now seek leave to file a motion for
                                                                          7   reconsideration (Dkt. Nos. 125, 136). In their motion, plaintiffs drastically shorten the breadth of
                                                                          8   their original discovery requests and assert a number of arguments which plainly should have
                                                                          9   been raised in their original discovery letter brief. In the instant motion, plaintiffs specifically
                                                                         10   seek:   (i) discovery on all plasma television models purchased in 2013 and 2014 (in addition to
                                                                         11   the two models purchased by the plaintiffs); (ii) staying a determination on standing until class
United States District Court
                               For the Northern District of California




                                                                         12   certification; and (iii) expanding discovery on warranty claims to cover the full warranty period
                                                                         13   (January 2013).
                                                                         14           Plaintiffs’ claims depend on the lack of availability of a specific television part: a PDP
                                                                         15   assembly. Plaintiffs accordingly have an interest in that specific part irrespective of the television
                                                                         16   model number. For this reason, the prior order will be reconsidered to this limited extent. The
                                                                         17   scope of discovery will be extended to include television models purchased in 2013 and 2014 that
                                                                         18   contain the PDP assembly display part identical to the one located in plaintiffs’ dual televisions.
                                                                         19   It is not enough that the other television have a PDP assembly. It must have exactly the same
                                                                         20   PDP assembly. A television with a non-identical PDP assembly falls outside the scope of
                                                                         21   discovery, even if there are similarities.
                                                                         22           Whether plaintiffs have standing on these other television models remains its own separate
                                                                         23   analysis. This extension of permitted discovery is not evidence either way as to how far
                                                                         24   plaintiffs’ standing extends.
                                                                         25           In addition, no compelling reason has been given to reconsider the scope of discovery on
                                                                         26   the warranty claims. Plaintiffs have not brought a claim related to any warranty. Accordingly, no
                                                                         27   discovery will be allowed on warranty claims that occurred before the period provided by the
                                                                         28


                                                                                                                                 2
                                                                          1    statute of limitations. The discovery related to the warranty claims remain limited to the time-
                                                                          2    period provided in the prior order (Dkt. No. 120).
                                                                          3                Having again resolved this dispute, another point must separately be made. The parties
                                                                          4    have bickered over the scope of discovery throughout this litigation. Indeed, the first discovery-
                                                                          5    related filing occurred even before the hearing on the motion to dismiss. At this point, this action
                                                                          6    presents only two claims (one of which is entirely derivative of the other) with a single
                                                                          7    overarching issue: how to interpret one provision of a California statute. Accordingly, even if the
                                                                          8    twenty-five discovery-related docket entries (so far) have been necessary, a little extra effort by
                                                                          9    counsel to get along would go a long way towards resolution.2
                                                                         10                For the foregoing reasons, and to the limited extent stated, leave to file a motion for
                                                                         11    reconsideration is GRANTED. The prior order remains intact, except the scope of discovery is
United States District Court
                               For the Northern District of California




                                                                         12    limited to the plasma television models purchased in 2013 and 2014 which contain the identical
                                                                         13    PDP assembly part as plaintiffs’ specific plasma televisions. Again, it is not enough that the part
                                                                         14    be “substantially similar.” The part must be identical. If it is not, it is not discoverable.
                                                                         15
                                                                         16                IT IS SO ORDERED.
                                                                         17
                                                                         18    Dated: May 30, 2019.
                                                                                                                                              WILLIAM ALSUP
                                                                         19                                                                   UNITED STATES DISTRICT JUDGE
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28            2
                                                                                         The following docket entries raise issues related to discovery: Dkt. Nos. 78, 79, 87, 104, 106, 108,
                                                                              109, 110, 111, 112, 113, 114, 115, 117, 118, 119, 120, 121, 124, 125, 126, 134, 136, 137, 138.

                                                                                                                                          3
